Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the previously indicated allowable subject matter of claim 14 has been incorporated into independent claim form.

The prior art fails to teach a bulb-type light source comprising: 
at least one light emitting device filament disposed in a globe having
a substrate comprising n (n is a natural number equal to or greater than 2) flat portions with LED chips with a fluorescent substance covering the chips and n-1 bendable portions disposed between the flat portions 
and specifically fails to teach: a socket engaged with the globe; and a power board disposed in the socket and connected to the light emitting device filament; wherein a first end of the light emitting device filament is connected to the power board, and a second end of the light emitting device filament is spaced apart from the power board.
The closest prior art found was over Lin US 2018/0135810 
Lin discloses a bulb-type light source comprising: a globe 30 transmitting a light (transparent bulb transmits light, paragraphs 0023, Fig 4 for light distribution); and at . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875